            Case 19-02238-hb              Doc        Filed 07/11/19 Entered 07/11/19 21:15:18                             Desc Main
                                                      Document     Page 1 of 7
B 10S1 (Supplement 1) (12/11)


                                UNITED STATES BANKRUPTCY COURT
                                                      District of South Carolina
                                                   __________ District of __________

      Michael Jay West
In re ___________________________________,                                                                 19-02238
                                                                                                  Case No. ___________________________
       Debtor
                                                                                                  Chapter 13


Notice of Mortgage Payment Change
If you file a claim secured by a security interest in the debtor's principal residence provided for under the debtor's plan pursuant to
§ 1322(b)(5), you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to your
proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                  U.S. Bank Trust, N.A., as Trustee of SCIG Series III Trust
Name of creditor: _______________________________________                                           5-1
                                                                        Court claim no. (if known): _________________________


Last four digits of any number                                                  Date of payment change:
you use to identify the debtor’s                                                                                          08/01/2019
                                                                                                                          __________________
                                         3 ____
                                       ____ 0 ____
                                                8 ____
                                                   8                            Must be at least 21 days after date of
account:                                                                                                                  mm/dd/yyyy
                                                                                this notice

                                                                                New total payment:                          683.13
                                                                                                                          $ ________________
                                                                                Principal, interest, and escrow, if any

Part 1: Escrow Account Payment Adjustment

  Will there be a change in the debtor’s escrow account payment?

     No
  
  ✔   Yes    Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the
            basis for the change. If a statement is not attached, explain why: ________________________________________________________


                                      144.83
            Current escrow payment: $ ___________________                   New escrow payment:            144.83
                                                                                                         $ ___________________


Part 2: Mortgage Payment Adjustment

  Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate note?

  
  ✔   No
     Yes    Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
            attached, explain why: ________________________________________________________________________________________



            Current interest rate:       ___________________%               New interest rate:           ___________________%

            Current principal and interest payment: $ _______________       New principal and interest payment: $ ___________________


Part 3: Other Payment Change

  Will there be a change in the debtor’s mortgage payment for a reason not listed above?

  
  ✔   No
     Yes   Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
            agreement. (Court approval may be required before the payment change can take effect.)

            Reason for change: ________________________________________________________________________________________

            Current mortgage payment: $ ____________________                New mortgage payment: $ __________________
               Case 19-02238-hb                     Doc      Filed 07/11/19 Entered 07/11/19 21:15:18                        Desc Main
                                                              Document     Page 2 of 7
B 10 (Supplement 1) (12/11)                                                                                                                       Page 2


Part 4: Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number if different from the notice address listed on the proof of claim to which this Supplement applies.

Check the appropriate box.
❐ I am the creditor.         ❐✔I am the creditor’s authorized agent.
                             (Attach copy of power of attorney, if any.)



I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



 /s/ Michelle R. Ghidotti-Gonsalves
   _____________________________________________________________
   Signature
                                                                                      Date    07/11/2019
                                                                                              ___________________
                                                                                               mm/dd/yyyy




Print:          Michelle R. Ghidotti-Gonsalves
                _________________________________________________________             Title   Authorized Agent
                                                                                              _________________________________________________
                First Name                     Middle Name     Last Name



Company         Ghidotti | Berger
                _________________________________________________________



Address         1920 Old Tustin Ave
                _________________________________________________________
                Number                Street

                Santa Ana                          CA       92705
                ___________________________________________________
                City                                           State       ZIP Code



Contact phone   (949) 427-2010
                _______________________                                                     mghidotti@ghidottiberger.com
                                                                                      Email __________________________________________




           Reset                                                                                       Save As...                     Print
                                                                                                                                PAGE 1 OF 2
              Case 19-02238-hb              Doc          Filed 07/11/19 Entered 07/11/19 21:15:18 Desc Main
                                                          Document     Page 3 of 7        Annual Escrow Account
                                                                                           Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                  ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                              004     1461503088_ESCROWDISCSTMT_190625

                                                                                        DATE: 06/25/19

                                                   455
              MICHAEL J WEST                                                            PROPERTY ADDRESS
              SUSAN M WEST                                                              2449 KENDLEWOOD DR
              2449 KENDLEWOOD DR                                                        LANCASTER, SC 29720
              LANCASTER, SC 29720


PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 08/01/2019
THROUGH 07/31/2020.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 08/01/2019 TO 07/31/2020 ---------
HOMEOWNERS F/P                                                    $965.97
COUNTY TAX                                                        $772.00
TOTAL PAYMENTS FROM ESCROW                                     $1,737.97
MONTHLY PAYMENT TO ESCROW                                         $144.83
          ------ ANTICIPATED ESCROW ACTIVITY 08/01/2019 TO 07/31/2020 ---------
                    ANTICIPATED PAYMENTS                                                              ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                  ANTICIPATED                   REQUIRED

                                                           STARTING BALANCE -->                $2,241.98                    $1,158.65
AUG               $144.83                                                                      $2,386.81                    $1,303.48
SEP               $144.83                    $965.97 HOMEOWNERS F/P                            $1,565.67                      $482.34
OCT               $144.83                                                                      $1,710.50                      $627.17
NOV               $144.83                                                                      $1,855.33                      $772.00
DEC               $144.83                                                                      $2,000.16                      $916.83
JAN               $144.83                    $772.00 COUNTY TAX                           L1-> $1,372.99               L2->   $289.66
FEB               $144.83                                                                      $1,517.82                      $434.49
MAR               $144.83                                                                      $1,662.65                      $579.32
APR               $144.83                                                                      $1,807.48                      $724.15
MAY               $144.83                                                                      $1,952.31                      $868.98
JUN               $144.83                                                                      $2,097.14                    $1,013.81
JUL               $144.83                                                                      $2,241.97                    $1,158.64
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $1,083.33.
                                              CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                              $538.30
ESCROW PAYMENT                                                                               $144.83
NEW PAYMENT EFFECTIVE 08/01/2019                                                             $683.13
YOUR ESCROW CUSHION FOR THIS CYCLE IS $289.66.




                                        ********** Continued on reverse side ************




             Our records indicate that you have filed for Bankruptcy protection. As a result of your
             Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
             from calculation of your analysis, and they are now reflected as amounts due within your
             pre-petition arrearage. This Escrow Analysis Statement was prepared under the
             assumption that all escrow payments have been made in the amount required each
             month. The surplus funds indicated above are not an accurate reflection of your escrow
             account because no surplus funds will exist until all amounts are received towards your
             pre-petition arrearage.




Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 13111 E. Briarwood Ave.,
Suite 340, Centennial, CO 80112 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2
                        Case 19-02238-hb                            Doc Filed 07/11/19 Entered 07/11/19 21:15:18                                                                     Desc Main
                                                                             Document from
                                                                  ********** Continued   Page 4 of**********
                                                                                           front    7


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 05/01/2019 AND ENDING 04/30/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 05/01/2019 IS:
   PRIN & INTEREST                                                                                                                           $538.30
   ESCROW PAYMENT                                                                                                                            $144.83
   BORROWER PAYMENT                                                                                                                          $683.13
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                            $724.16                        $5,732.14-
   MAY               $144.83                       $0.00 *                                                                                                                    $868.99              A->       $5,732.14-
   JUN               $144.83                       $0.00                                                                                                                    $1,013.82                        $5,732.14-
   JUL               $144.83                       $0.00                                                                                                                    $1,158.65                        $5,732.14-
   AUG               $144.83                       $0.00                                                                                                                    $1,303.48                        $5,732.14-
   SEP               $144.83                       $0.00                           $965.97                                        HOMEOWNERS F/P                              $482.34                        $5,732.14-
   OCT               $144.83                       $0.00                                                                                                                      $627.17                        $5,732.14-
   NOV               $144.83                       $0.00                                                                                                                      $772.00                        $5,732.14-
   DEC               $144.83                       $0.00                                                                                                                      $916.83                        $5,732.14-
   JAN               $144.83                       $0.00                           $772.00                                        COUNTY TAX                       T->        $289.66                        $5,732.14-
   FEB               $144.83                       $0.00                                                                                                                      $434.49                        $5,732.14-
   MAR               $144.83                       $0.00                                                                                                                      $579.32                        $5,732.14-
   APR               $144.83
                  __________                       $0.00
                                              __________                     __________                   __________                                                          $724.15                        $5,732.14-
                    $1,737.96                           $0.00                  $1,737.97                           $0.00


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $289.66. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $5,732.14-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
   Michelle R. Ghidotti-Gonsalves. Esq (27180)
1 Case 19-02238-hb
   GHIDOTTI    | BERGER  Doc Filed 07/11/19 Entered 07/11/19 21:15:18                    Desc Main
                                Document       Page 5 of 7
2 1920 Old Tustin Ave
3 Santa Ana,CA 92705
4 Ph: (949) 427-2010
4 Fax: (949) 427-2732
   mghidotti@ghidottiberger.com
5
   Attorney for Creditor
6 U.S. Bank Trust, N.A., as Trustee of SCIG Series III Trust
7

8                     UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF SOUTH CAROLINA – (Columbia)
9
10
9
     In Re:                                               )   CASE NO.: 19-02238
10                                                        )
     Michael Jay West                                     )   CHAPTER 13
11                                                        )
                                  Debtor.
12                                                        )   CERTIFICATE OF SERVICE
13                                                        )
                                                          )
14                                                        )
15                                                        )
                                                          )
16                                                        )
                                                          )
17                                                        )
18
                                      CERTIFICATE OF SERVICE
19
20            I am employed in the County of Dallas, State of Texas. I am over the age of
21   eighteen and not a party to the within action. My business address is: 600 E. John
     Carpenter Fwy, Ste 246, Irving, TX 75062.
23
24            I am readily familiar with the business’s practice for collection and processing of

25   correspondence for mailing with the United States Postal Service; such correspondence would

26   be deposited with the United States Postal Service the same day of deposit in the ordinary
27
     course of business.
28
     On July 11, 2019 I served the following documents described as:

                 •MORTGAGE PAYMENT CHANGE NOTICE.




                                                      1
                                       CERTIFICATE OF SERVICE
     Case 19-02238-hb       Doc      Filed 07/11/19 Entered 07/11/19 21:15:18             Desc Main
                                      Document     Page 6 of 7

1
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
2
3     envelope addressed as follows:

4     (Via United States Mail)


  Debtors                                                  Debtor’s Counsel
5 Michael Jay West                                         F. Lee O'Steen
6 2449 Kendlewood Dr.                                      O'Steen Law Firm, LLC
  Lancaster, SC 29720                                      PO Box 36534
7                                                          Rock Hill, SC 2973
7                                                          Trustee
                                                           William K. Stephenson, Jr.
8                                                          PO Box 8477
                                                           Columbia, SC 29202
9
10

11
      _xx (By First Class Mail) At my business address, I placed such envelope for deposit with
12
      the United States Postal Service by placing them for collection and mailing on that date
      following ordinary business practices.
13
14           Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
      Eastern District of California
15
       xx_(Federal) I declare under penalty of perjury under the laws of the United States of
16    America that the foregoing is true and correct.
17
             Executed on July 11, 2019 at Irving, Texas
18
      /s / Gene Mays
19    Gene Mays
20
21
22
23
24
25
26
27
28

                                                       2
                                       CERTIFICATE OF SERVICE
Case 19-02238-hb   Doc   Filed 07/11/19 Entered 07/11/19 21:15:18   Desc Main
                          Document     Page 7 of 7




                                       3
                          CERTIFICATE OF SERVICE
